Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Specification
Applicant is reminded a clean copy of the ABSTRACT is required on a separate page.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of positive antecedent basis for “the at least partial open position,” “the fully closed position” (cl. 31).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (4284086).

It should be noted that the recitation “movable," “configured to,” "slideable," "arranged for…” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

“(15) To accommodate the combining of grains of different kinds and size, the separating cylinder 17 (FIGS. 4 and 5) is associated with an outer adjustable perforated cylinder 74 formed with perforations 76 of a size and shape and relative spacing corresponding in all respects to the perforations 64 in the cylinder 17.

(16) The cylinder 17 is provided at each end thereof with a radially extended bearing plate 77 (FIG. 5) for rotatably supporting a pinion gear 78 for operative meshing engagement with a gear rack 79 carried at each end of the adjustable cylinder 74. Although only one gear and rack assembly is illustrated in FIGS. 4 and 5, it is to be understood that such assemblies are arranged opposite each other and in axial alignment with the gear 78 being adjustable on rotation of the shaft 81 to move the perforations 76 relative to the perforations 64 between full open and full closed positions therefor. An adjusted position of the cylinder 74 is maintained by the gear assemblies 78 and 79. It is to be understood that the nozzles 69 extend between the gear tracks 79.”
[AltContent: textbox (Cover at least partially cover the crop passage openings which is a slotted arcuate plate)][AltContent: textbox (Slide assembly, so that the cover is movable on the concave section in a circumferential direction between the leading end and the trailing end)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    333
    394
    media_image1.png
    Greyscale




1. (Currently Amended) A concave section for a harvester, comprising: 
a concave body (17) having an upstream side, a downstream side, a leading end and a trailing end, and defining an arcuate crop engagement face facing radially inwardly (fig 1); 
a plurality of crop passage openings defined through the arcuate crop engagement face (perforations 64); 
configured to at least partially cover at least some of the crop passage openings, the cover carried by the concave body and movable thereon in a circumferential direction between the leading end and the trailing end between at least two different positions to adjust a degree of openness of at least some of the crop passage openings (NOTE: a positive structure is not claimed to enable “movable … in a circumferential direction”; however, the intended use / means capable of the function is shown and taught above).  

2. (Original) The concave section of claim 1, further comprising a slide assembly (marked up) securing the cover to the concave body, the cover being slideable relative to the concave body to selectively cover at least some of the crop passage openings (gear pinion capable of sliding the cover 74 relative to the concave body between at least two positions to cover said passages, see teachings above).  

3. (Original) The concave section of claim 2, further comprising a lock member (gear rack 79 & pinion gear 78) arranged to lock the position of the cover among the at least two different positions and fix the degree of openness when locked, the lock member having an unlocked position allowing sliding movement (as discussed above, the rack & pinion is intended to / capable of locking the cover in at least two different positions and degree of openness).  



5. (Original) The concave section of claim 1, further comprising a drive portion on the cover, the drive portion being actuable to allow movement of the cover relative to the concave body (gear pinion, discussed above).  

6. (Original) The concave section of claim 5, wherein the drive portion comprises at least one drive lug provided by the cover (already addressed above, the gear pinion 78).
  
7. (Original) The concave section of claim 6, further comprising a leverage member (shaft 81) arranged relative to the drive lug in a spaced relationship that allows manual adjustment using a tool acting upon the drive lug and the leverage member (shown/taught above, the shaft / leverage member can be used to adjust manually using a tool, such as ratchet).  

13. (Original) The concave section of claim 1, wherein the concave body comprises: an upstream side plate providing the upstream side, a downstream side plate providing the downstream side, a leading end assembly providing the leading end a trailing end assembly providing the trailing end, wherein the upstream side plate and the downstream side plate extend in parallel relation between the leading end assembly and the trailing end assembly, and wherein the arcuate crop engagement face 
  
14. (Original) The concave section of claim 13, comprising retainers (addressed above, see cl. 2, 5) retaining the slotted arcuate plate to the concave body, the slotted arcuate plate being slidable relative to concave body while retained thereto by the retainers (discussed above).  

16. (Currently Amended) The concave section of claim 14, wherein the retainers guide sliding movement of the arcuate plate in the circumferential direction between the leading end and the trailing end to adjust the degree of openness (addressed above, see cl. 2-3, 5-6).  

17. (Original) The concave section of claim 1, wherein the cover has a fully open position on the concave body maintaining the crop passage openings at the degree of openness that is fully open and a closed position on the concave body maintaining the crop passage openings at the degree of openness that is fully closed (see teachings above).  

18. (Original) The concave section of claim 17, wherein the cover is further movable on the concave body between at least one intermediate position between fully open and closed positions, the cover when in at least one intermediate position only partially covering at least some of the crop passage openings (as already discussed above, the rack & pinion or drive / retainer / locking assembly capable of adjusting the openness between any position).  
configured to at least partially cover all of the crop passage openings (the intended use / capability is already discussed above).
  
20. (Original) A harvester including the concave section of claim 1, the harvester including a vehicle having a bin; a head at a front of the vehicle for engaging a crop to remove crop material (fig 1);
a rotor (17) interposed between the bin and the head, the rotor proximate the concave section in a concave region (fig 1), the concave region comprising at least 4 concave sections arranged in downstream fashion from leading threshing concaves closest to the head to trailing separating concaves farthest from the head (at least 4 concave sections, fig 1), 
the rotor having a spiral engaging element facing the concave section operable to impart a rotational spiral flow of crop material against a first of the four leading threshing concave (49); and 
wherein the degree of openness controls and optionally limits an amount of threshing occurring in said one of the leading threshing concaves (see quote above).  

34. (Original) The concave section of claim 1, wherein the cover is a segmented cover that includes a first cover portion and a second cover portion separated by a break such that the first cover portion and second cover portion are separate pieces of the cover (NOTE: the “portion” is also met by the cover shown taught above, an imaginary break separates the two portions into two separate pieces).  


The following are already addressed above, unless otherwise noted:

21. (Currently Amended) A concave section for a harvester, comprising: a concave body defining a plurality of crop passage openings; a cover movably mounted to the concave body, the cover being movable in a circumferential direction between the leading end and the trailing end between a first position and a second position to selectively uncover or cover of at least some of the crop passage openings.  

22. (Original) The concave section of claim 21, wherein the first position is a fully open position on the concave body maintaining the crop passage openings at the degree of openness that is fully open and the second position is a closed position on the concave body maintaining the crop passage openings at the degree of openness that is fully closed (cl. 17).  

23. (Original) The concave section of claim 22, further comprising a plurality of intermediate positions between fully open and closed positions, the cover when in at least one intermediate positions only partially covering at least some of the crop passage openings, with each intermediate position achieve a different level of partial coverage (cl. 18).  

adjustable relative to the concave body to allow infinite coverage adjustment of the crop passage openings (discussed above in re cl. 18).  

25. (Original) The concave section of claim 21, the cover including a slotted arcuate plate, the concave section further comprising retainers retaining the slotted arcuate plate to the concave body, the slotted arcuate plate being slideable relative to concave body while retained thereto by the retainers (cl. 13, 14).  
26. (Original) The concave section of claim 21, further comprising a lock member arranged to lock the position of the cover among first and second positions and fix the degree of openness when locked, the lock member having an unlocked position allowing sliding movement (cl. 3).  

27. (Original) The concave section of claim 21, further comprising means for manually or automatically actuating movement of the cover between first and second positions (manual adjustment means already addressed above).
  
The following are already addressed above, unless otherwise noted:

28. (Currently Amended) A concave section for a harvester, comprising: a concave body defining a plurality of crop passage openings; 
circumferential direction between the leading end and the trailing end (the adjusting means already addressed above).  

29. (Original) The concave section of claim 28, wherein the means adjustably cover the crop passage openings to completely close the crop passage openings (cl. 17).
  
30. (Original) The concave section of claim 28 wherein the means adjustably cover the crop passage openings such that the crop passage openings are completely open (cl. 17).  

31. (Original) The concave section of claim 28, wherein the means comprises a cover movably mounted to the concave body, the cover being movable to provide the at least partial open position for the crop passage openings and the fully closed position for the crop passage openings (addressed above).  

32. (Original) The concave section of claim 31, wherein the cover includes a first rail and a second rail and a perforated arcuate support plate, the arcuate support plate extending between the first and second rails (see quote above, two gear racks are provided; the perforated arcuate support plate is already marked up as “slotted arcuate plate”).  

adjustable along an upstream side plate and a downstream side plate and extend there along from proximate a leading end plate to a trailing end plate of the concave body (the adjustability is already shown/taught above).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (4284086), in view of Farley et al (2017/0099772).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Williams does not show the alternative embodiment / species claimed:

8. (Original) The concave section of claim 5, further comprising an actuator arranged for remote automated position control of the cover relative to the concave body to control the degree of openness. 
Farley teaches various actuator embodiments are known in the art (figs, 4-7), including an electric actuator (178) which can be controlled remotely for remote automated position.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an alternative species for the actuator of Williams with the teachings of Farley, because it would not have been outside the skill to use alternative remote automated positioning actuator, in order to avoid laborious task of closing/opening/adjusting openings in the concave grate,
and one skilled using sound engineering judgment could pick and choose from any one of known/available actuators to achieve the same intended use / objective.



Claim(s) 9-12, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (4284086), in view of Robertson (10045478, priority 5/2017).

The prior art Williams does not teach the rub / rasp bars as claimed:

9. (Original) The concave section of claim 1, wherein by a plurality of rub bars define the arcuate crop engagement face, the rub bars extending laterally between the upstream side and the downstream side and arranged in spaced relation between the leading and trailing end, the openings being defined between adjacent rub bars, and wherein the cover is disposed radially outwardly of the rub bars.  
	
Robertson teaches and shows in fig 4-8, rasp bars as claimed.
 
“The typical threshing concave used with a rasp bar threshing cylinder consists essentially of an arcuate grate, roughly concentric with the threshing cylinder. The crop material travels around the rotary cylinder and is “wedged” in between the rotary cylinder and threshing concaves causing the grain to be removed from the stalk.”


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the concave of Williams with the teachings of Robertson, because the rasp / rub bars  have been long used in crop material processing for added efficiency.



11. (Original) The concave section of claim 9, wherein the cover defines a plurality of corresponding slots, with a solid cover portion extending between corresponding slots, wherein the corresponding slots are arranged to align with the slots of the arcuate plate to allow passage of crop material, and wherein the solid cover portion at least partially covers the slots of the arcuate plate to at least partially close the slots of the arcuate plate (already addressed in Williams above).  

12. (Original) The concave section of claim 9, wherein the cover comprises a slotted cover plate, wherein the arcuate plate has a first radial thickness of between 2 and 6.5 centimeters; wherein the slotted cover plate has a second radial thickness of between 1 and 4   centimeters; and wherein second radial thickness is thinner than the first radial thickness by between 10 and 75 % of the first radial thickness (obvious design feature of Williams).  



Williams does not teach the segmented cover as claimed:

34. (Original) The concave section of claim 1, wherein the cover is a segmented cover that includes a first cover portion and a second cover portion separated by a break such that the first cover portion and second cover portion are separate pieces of the cover.  

Robertson teaches that it has been known use segmented cover, see fig 4-8.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the cover of Williams with the teachings of Robertson, because using segments is not outside the skill and it would provide additional capabilities, such as varying the flow characteristics of the concave and/or separation.


35. (Original) The concave section of claim 1, wherein the cover is a segmented cover including a first cover portion and a second cover portion, the first cover portion moveable in a first direction towards the trailing end and a second direction towards the leading end wherein movement of the first cover portion does not move the second cover portion (addressed above, cl. 34).  


moveable in the first and second directions and wherein movement of the second cover portion in the first and second directions does not move the first cover portion (within the capability of the segmented cover, see combination above).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (4284086).

The following claim falls with the rejection of the amended claim 1, and dependent claims 13, 14, therefore Williams shows the claimed invention, except as noted:

15. (Currently Amended) A concave section for a harvester, comprising: 
a concave body having an upstream side, a downstream side, a leading end and a trailing end, and defining an arcuate crop engagement face facing radially inwardly; 
a plurality of crop passage openings defined through the arcuate crop engagement face; 
a cover configured to at least partially cover at least some of the crop passage openings, the cover carried by the concave body and movable thereon between at least two different positions to adjust a degree of openness of at least some of the crop passage openings (see cl. 1), 
wherein the concave body comprises: an upstream side plate providing the upstream side, a downstream side plate providing the downstream side, a leading end assembly providing the leading end   a trailing end assembly providing the trailing end, wherein the upstream side plate and the downstream side plate extend in parallel relation between the leading end assembly and the trailing end assembly, and wherein the arcuate crop engagement face extends laterally between the upstream side plate and the downstream side plate, the cover comprising a slotted arcuate plate arranged behind the arcuate crop engagement face (see cl. 13); 

wherein the retainers comprise a plurality of shoulder bolts having head portions over the slotted arcuate plate to retain the slotted arcuate plate to the concave body, and a lock fastener releasably locking the slotted arcuate plate to the concave body (not shown).  

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any well known fasteners to mount the retainers to the plate.

Claim(s) 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Robertson (10045478, priority 5/2017), in view of Williams (4284086), and in further of Farley et al (2017/0099772) in re cl. 8.

Robertson teaches the claimed concave and cover (102b), however as not amended that the cover is movable in “a circumferential direction between the leading end and the trailing end” is note shown.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the capability for the cover of Robertson with the teachings of Williams, because there are limited number of possibilities in moving the cover, one of which is circumferential; one skilled having ordinary engineering judgement would know how to use and install to adjust the crop flow capability of the concave. 



In re cl. 8:

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an alternative species for the actuator of Robertson & Williams combination with the teachings of Farley, because it would not have been outside the skill to use alternative remote automated positioning actuator, in order to avoid laborious task of closing/opening/adjusting openings in the concave grate, and one skilled using sound engineering judgment could pick and choose from any one of known/available actuators to achieve the same intended use / objective.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The “a circumferential direction between the leading end and the trailing end” necessitated the new search and examination.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671